DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/357,143 filed on 6/24/2021 is presented for examination by the Examiner. Claims 1-16 are currently pending in the present application.

Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CHINA 2020106565114, filed on 7/9/2020.

Drawings
The Applicant's drawings filed on 6/24/2021 are acceptable for examination purpose.
Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0072], and Figure 3 in the Applicant’s instant disclosure. Therefore, the method of claims 1-15 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claims 1 and 16, the claims recite “searching a recommendation record for a recommended compression coding rule that meets a compression rate condition” which renders the claims indefinite. The claims provide no guidance as to how the “compression rate condition” is recognized and/or identified for using in searching step. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1 and 16, the claims recite “obtain estimated compression rates of a plurality of compression coding rules for the to-be-compressed object” which renders the claims indefinite. The claims and the specification provide no guidance as to how the “compression rates of a plurality of compression coding rules” is estimated and/or calculated in order to be obtained. There appear to be missing essential elements. Clarification is respectfully required.

the dependent claims 2-15 are also rejected because they depend on or do not remedy the deficiencies inherited by the parent claim 1.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“obtaining a to-be-compressed object;
	searching a recommendation record for a recommended compression coding rule that meets a compression rate condition, the recommendation record being configured to record a compression coding rule of a historical compressed object and corresponding compression rate information, and the historical compressed object being of a same type as the to-be-compressed object; and
	if the recommended compression coding rule that meets the compression rate condition is found, compressing the to-be-compressed object by using the recommended compression coding rule; and
if the recommended compression coding rule that meets the compression rate condition is not found, starting a regular compression coding process to obtain estimated compression rates of a plurality of compression coding rules for the to-be-compressed object, selecting a target compression coding rule based on at least the estimated compression rates, and compressing the to-be-compressed object by using the target compression coding rule”, as recited in the independent claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/8/2021